 THE HARTFORD FIRE INSURANCE CO.563The Hartford Fire Insurance CompanyandOffice &Professional Employees International Union, Local320, AFL-CIO. Case 17-CA-4191June 25, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn November 25, 1970, Trial Examiner George L.Powell issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and the Gen-eral Counsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed.' The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.The Trial Examiner found that Respondent violatedSection 8(a) (5) and (1) of the Act when it unilaterallyimplemented certain alleged merit wage increases tounit employees on August 25, 1969, and again on Feb-ruary 17, 1970. We agree.'The Trial Examiner further found that Respondentindependently violated Section 8(a) (1) by notifying theemployees of the August 25, 1969, unilateral increase.Elsewhere in his Decision the Trial Examiner referredto a letter sent to the employees on June 4, 1969, notify-ing them of the prospective wage increase as back-ground evidence in view of the provisions of Section10(b). The General Counsel has excepted to the failureof the Trial Examiner to include in his Conclusions ofRespondent contends that- the Trial Examiner demonstrated bias incharacterizing its counterproposal on a separability; clause as "poppycock"and by equating,_ the need for the language suggested in Respondent'sproposal as equivalent to the "risk of forecasting a blizzard-n,Kansas City,Mo, inrthe, middle of August." While we need not adopt theserliteraryfigures, we are satisfied that a careful analysis of the record and of the TrialExaminer's Decision reveals no bias or prejudice on the part of the TrialExaminer3N.L.R.B. v. Katz,369 U S 736 at 746-747Law a finding that the June 4 letter was violative of theAct. Asthe Trial Examiner did not specifically findthat the June 4 letter violated Section 8(a) (1), we findno merit in the General Counsel's exception.As thereis otherwise no evidence in the record that Respondentnotified the employees of the unilateral increase in amanner violative of Section 8(a) (1), we do not adoptthis finding of the Trial Examiner.The Trial Examiner inadvertently failed to includethe finding of unilateral wage increases in his Conclu-sions of Law. The Conclusions of Law are modified sothatthe conclusion designated below as 6 is insertedafter Conclusion 5 in the Trial Examiner'sDecision,and the present Conclusion 6 is renumbered 7:6.By unilaterally granting wage increases to unitemployees on August 25, 1969,and February17, 1970,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5)and (1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, as modified below, and hereby or-ders that Respondent, The Hartford Fire InsuranceCompany, Kansas City, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as hereinmodified:1.Add the following as paragraph 1(b) to the TrialExaminer's recommended Order, and reletter thepresent paragraph 1(b) as 1(c):"(b)Granting unilateral wage increases to its em-ployees without first bargaining with the Union aboutthem."2. Substitute the attached Appendix for the TrialExaminer's Appendix.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Office & Professional Employees Interna-tional Union, Local 1320, AFL-CIO, as the exclu-sive- representative of the employees in the bar-gaining unit described below.WE WILL NOT grant wage increases to our fieldclaims adjusters without first bargaining collec-tively with the Office & Professional EmployeesInternational Union, Local 320, AFL-CIO, as the191 NLRB No. 78 564DECISIONSOF NATIONALLABOR RELATIONS BOARDexclusive representative of those employees forcollective-bargaining purposes.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in the exer-cise of their right to self-organization,to form,join,or assist any labor organization,to bargaincollectively through representatives of their ownchoosing,and to engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection,or to refrain fromany and all such activities.WE WILLbargain collectively,upon request,with this Union as the exclusive representative ofall our employees in the bargaining unit describedbelow with respect to rates of pay,wages,hours ofemployment,and other terms and conditions ofemployment,and if an understanding is reachedembody such understanding in a signed agree-ment.The bargaining unit is:All field claims adjusters at the Kansas City,Missouri,office of Respondent,excludingoffice clerical employees,guards and super-visors as defined inthe Act,and all otheremployees.THE HARTFORDINSURANCECOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 610 Federal Building, East 12th Street, KansasCity,Missouri 64106, Telephone 816-374-5181.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner: Upon charges filedon January 20, 1970, amended on February 11, 1970 by Office& Professional Employees International Union, Local 320,AFL-CIO, herein called Charging Party or Union, againstThe Hartford Fire Insurance Company, Inc., herein calledRespondent, the Regional Director for Region 17 of theNLRB, herein called the Board, issued a complaint on behalfof the General Counsel of the Board on April 17, 1970,alleging violations of Section 8(a) (1) and (5) of the NationalLabor Relations Act, as amended, (29 USC Sec. 151,etseq.),herein called the Act.In itsduly,filed answer, Respond-ent, while admitting certain allegations of the complaint, de-nied the commission of any unfair labor practices.Pursuant to notice a trial was held before me in KansasCity,Missouri,on June 30 and July 1, 1970, where the partieswere present,were represented by counsel,were afforded fullopportunities to be heard by examination and cross-examina-tion of witnesses,and were permitted to present oral argu-ment and file briefs. Counsel for Respondent gave oral argu-ment and the General Counsel and Respondent filed briefs onAugust 19,1970. Respondent's notion to dismiss made at theconclusion of the case is denied.On the entire record ofevidence,my observation of the witnesses as they testified,'and due consideration of the oral argument and briefs, I find,for the reasons hereinafter set forth,that the General Counselestablished by a preponderance of the evidence that Respond-ent refused to bargain in good faith in violation of Section8(a)(1) and(5) of the Act by engaging in "surface"bargainingand by making unilateral changes in wages. I will recommendthat the violations of the act found be remedied by orderingRespondent to cease and desist from its illegal conduct andto bargain in good faith with the Union for a year from thisdecision if necessary in an attempt to reach an agreement asto wages, hours, and terms and conditions of employment,reducing to writing any agreement so reached.FINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE EMPLOYER AND THE LABOR ORGANIZATIONI find as true the admitted allegations of Paragraph 2 of thecomplaint respecting the nature and volume of business car-riedon byRespondent,a Connecticut corporation engaged inthe business of selling various policies of insurance and ad-justing claims thereon in various states of the United Statesincluding the office and place of business located in KansasCity,Missouri,and conclude therefrom that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONI also find astrue theadmitted allegations in Paragraph 3of the complaint that the Union is a labor organization withinthe meaning of Section2(5) of the Act.III.UNFAIR LABOR PRACTICESA. BackgroundThe Union, on January 29, 1969, petitioned for an electionin a unit of "all field claims adjusters at the Kansas City,Missouri, office of the Hartford Fire Insurance Company,excluding office-clerical employees, guards, and supervisorsas defined in the Act, and all other employees," in Case17-RC-5948, of which I take judicial notice. At the electionon March 31, 1969, 13 ballots were cast of which 7 were forthe Union, 5 were against it, and 1 ballot was challenged. TheUnion, on April 11, 1969, was certified as the exclusive collec-tive-bargaining agent for the employees in the unit.On April 15, 1969, the Union wrote the following letter toRespondent seeking information for bargaining.Dear Mr. Shramek:In view of the N.L.R.B. certification of this organizationas exclusive bargaining representatives of your claimsadjusters, we are requesting you to furnish the followinginformation:1.Wage data showing starting rate, various incre-ments and maximum rate.'Cf.Bishop & Malco, Inc.,159 NLRB 1159, 1161. THE HARTFORD FIRE INSURANCE CO.5652.Length of service of each adjuster.3.Current rate of pay of each claims adjuster.4.Vacation policy.5.Holiday policy.6. Insurance (life, health & accident) coverage.7.Other fringe benefits.8.AnyCompany rules or regulations concerningconduct and working conditions of adjusters.Thisinformation is needed for contract negotiations andto allow the Union to properly represent the employees.Your prompt handling of this matter shall be greatlyappreciated.Yours very truly,Larry O. Green,Business ManagerReceiving no reply in 6 weeks in their request for informa-tion the Union wrote Respondent the following letter on May29, 1969:Dear Mr. Shramek:Please refer to my letter of April 15, 1969 requestingcertain information regarding the Claims Adjusters.To date the information has not been received. Aboutfour weeksago, ina telephone conversation with yourattorney,Mr. Beck, I was told you were preparing thedata and it would be forthcoming.Surely you recognize that the Union is legally entitled tothe requested information. Forty-five days to compilethe simple information is entirely too long,therefore, wemust insist on receiving the data by June 6, 1969 or wewill be compelled to take necessary action to effect re-ceipt.4.Vacation policy-See Schedule B.5.Holiday policy-See Schedule C.6. Insurance (life, health and accident)-See Exhib-itsD-1 and D-2.7.Other fringe benefits:(a) Furnishing company automobile.(b) Reimbursement for relocation expenses.(c)Reimbursement for specified educationalcourses.(d) Retirement plan-See Exhibit E.8.Company rules and regulations. We have no writ-ten rules or regulations which are furnished to theadjusters in a booklet form, except for a book on thehandling of expenses which we will sent to you anda book entitled General Information which is en-closed. If we have overlooked any other publicationwe shall send it to you. We, of course, have rulesand regulations regarding the handling of files andoffice procedures. They are too lengthy to set out inthis letter,but if you have specific areas in mind wewill be happy to advise you.Very truly yours,MORRISON, HECKER,COZAD, MORRISON &CURTISBy: Byron J. BeckBJB:jsEnc.Schedule A of the letter is a typed page listing the 13employees, showing the date of employment and the presentsalary for each as follows:Yours very truly,Larry O. Green,Business ManagerRespondent furnished the requested informationin a letterATERESENTdated June 4, 1969 as follows:NAMEEMPLOYEDSALARYDear Mr. Green:In reply to your letter of April 15, 1969,we enclosethe followinginformation:James Ader10/67$76751.Wage data:Charles Ballah12/686500(a) Startingsalary is based on experience andRalph Blinston6/648800educationalbackground.The minimumrate for acollege graduateis$7400.00. Once an individualJohn Farley10/678100qualifies as a claims adjusterhis salary goes toJames Fling9/619080$7500.00Tom Furr7/687000(b)Maximumrate $11,300.00(c) Thereare no setor scheduled increases fromJ. McElwain6/66726.the minimumto themaximum,althougheach in-D. utiliser5/686900dividual isreviewedgenerally on an annual basis.Gary Olsen12/679000This all depends on the ability and performance ofthe individual involved.Charles Paddack1/6773002. Length of service of each adjuster-See ScheduleDennis Reaves8/648268A.J.L. Smith7/6875003.Current rate of pay of eachclaims adjuster-SeeSchedule A.Richard'Walker6/677400 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchedule B, referred to in the letter, is a printed page dated"4/1/66" from the personnel manual of The Hartford Insur-anceGroup entitled "Vacation Schedule" on which are listedthe rules governing entitlement to vacations and the numberof vacation days available to employees according to theirlength of service.Schedule C of the letter is a copy of a notice, dated Novem-ber 12, 1968, to all department heads and managers listing theeight holidays and the days off for their observance.The Union notified Respondent it was ready to commencebargaining in the following letter of July 2, 1969:Dear Mr. Shramek:We wish to advise that the Union is ready to commencenegotiations of the collective bargaining agreement cov-ering your claims adjusters, and hereby request to meetwith Employer representatives at the earliest date possi-ble for that purpose.The employee members of our bargaining committeewill be Messrs. Dennis Reaves and Ralph Blinston.May we suggest July 9th for the firstmeeting.The meet-ing place is somewhat immaterial to us-it can be atyour offices, or, if your prefer, we can meet in our confer-ence room at this address. If July 9th is satisfactory toyou, we would appreciate your suggestion as to time andplace. If July 9th is not satisfactory, please suggest a dateas soon thereafter as possible.Looking forward to hearing from you regarding thismatter, I remainYours very truly,Larry O. Green,Business ManagerAlso necessary as background to an evaluation of this caseis a letter from the Respondent on the same date it suppliedthe Union's requested bargaining information (June 4, 1969),and the Union's letter of reply on June 10, 1969. Respond-ent's letter is as follows:Dear Mr. Green:Subject to your approval and the condition which isexplained below, we propose during the period of con-tract negotiations to resume our policy of reviewing eachindividual's performance and granting salary increasesto those who in our opinion merit an increase. Generally,this review has been on an annual basis; however, it hasand could comein lesstime in the case of new em-ployees.Before we resume this policy we believe it is importantto have an understanding that the Company's evaluationand decision with respect to each individual will not bequestioned by the Union or the individual involved or bemade the subject of an unfair labor practice charge. Asyou are aware, evaluation of performance involves bothobjective and subjective considerations which might bemisinterpreted.We do not wish to take this action if itmeansthat we are placing ourselves in a position wherewe may have to defend our decision against a charge ofdiscrimination.We assure you that if the Union agrees to this proposalour decision in eachcasewill be based strictly on merit.This procedure will continue until superseded by what-ever is provided for in the contract to be negotiated.We should also advise you that sometime ago thedecision was made to increase Hartford'sminimum sal-ary for persons functioning as claims adjusters to$7500.00. Thus, any adjuster who presently is below thisminimum willautomatically receive at least $7500.00 atthe time of his review if his performance has been satis-factory.We are sending copies of this letter to the individualsin the bargaining unit and ask that you let us know yourdecisionas soon aspossible.Very truly yours,THE HARTFORDINSURANCE GROUPJ. J. ShramekClaims ManagerJJS jsThe Union's reply on June 10, 1969 follows:Dear Mr. Shramek:Thisis inreply to your letter of June 4th requesting theUnion's approval, subject to certain conditions, of yourresumption of granting merit increases to employees inbargaining unit.Contrary to what we believe was your opinion, an em-ployer is not prohibited from administering an estab-lished and non-discriminatory policy during an organi-zationalcampaign. Frankly, in our opinion, it wouldhave been more appropriate for you to have continuedyour policy of merit review during the campaign than todo so at this time.However, the real crux of the matter is that the Unioncannot waiver [sic] its statutory right to file charges if itbelieves the law to have been violated. And, further-more, an individual has the same statutory right to filecharges and the Union has no authority to abrogate suchright.Our proposalis nearingcompletion, and we should be inposition to start negotiations in about two weeks. Wesuggestthat thisissuebe resolved in negotiations.Yours very truly,Larry O. GreenBusinessManagerB.The BargainingAfter exchange of the above letters, the parties met 13times from July 14, 1969, to January 15, 1970, on the datesset out below with bargaining representatives as noted:1stMeeting: July 14, 1969. Present for Respondent wereBeck, company counsel, Shramek, regional claims manager,and Morrison, attorney. The union negotiating committeewas composed of Green, business manager, Schmit, businessrepresentative, and employees Reaves and Blinston.2nd Meeting: July 21, 1969. Same persons were present.3rd Meeting: August 18, 1969. Same persons were presentplus Lederer, attorney for Respondent, as observer.4th Meeting: August 25, 1969. Same persons were present.5thMeeting: August 28, 1969. Present: Beck, Shramek,Lederer and the union negotiating committee.,6thMeeting: September 4, 1969. Present: Lederer, Shra-mek, and the union negotiating committee.7th Meeting: October 3, 1969. Present: Lederer, Mullins,claimsdepartmentmanager, and the union negotiating com-mittee.8th Meeting: October 16, 1969. Present: Lederer, Mullins,and the union negotiating committee.9th Meeting: October 17, 1969. Present: Same persons asat the 8th meeting.10th Meeting: November 17, 1969. Present: Lederer, Shra-mek, Schmit, Green, and Blinston.11th Meeting: November 18, 1969. Present: Lederer, Shra-mek, Schmit, and Blinston. THE HARTFORD FIRE INSURANCE CO.56712th Meeting: January 14, 1970. Present: Lederer, Shra-mek, Green, Schmit, and Blinston.13thMeeting: January 15, 1970. Present:Same parties aswere at the 12th Meeting.A Summary of TheBargainingMeetingsThe following is a summary of the proposals made anddiscussed.No reference will be made to the many hoursduring which other than contract matters were talked about.1.The first meeting, on July 14, 1969, began at 5:00 P. M.and lasted about an hour. Green presented Respondent withthe Union's contract proposal. Shramek said the companywould have to take up the proposal with the home office,although both he and Beck told Green they had the authorityto negotiate and bind the Respondent.2. The second meeting on July 21, 1969 was in Beck's officeand lasted about 2% hours beginning at 5:00 P. M. Becksubmitted Respondent's contract counterproposal and theparties discussed both proposals with the exception of com-pensation.The Union agreed' to Respondent's recognition clause, andthe Respondent agreed to the Union's proposals on: articleXIII on bulletin boards; article XIV, section 1, on nondis-crimination for union activity; article XV on separability ofinvalid caluses; article XVII, Section 3, on rotating weekendassignments of adjusters; and Article XIX, in which Re-spondent agreed to continue existing welfare and pensionplans.3. The third meeting, on August 18, 1969, lasting about 3hours, began with Beck stating that Respondent was goingahead with the wage review program discussed with Greenon June 2, 1969 (set out in the above letter of June 4, 1969,and the Union's reply of June 10, 1969, above). Green toldBeck his position was the same as it was in the June 10, 1969,letter, i.e. to resolve the issue in the negotiations. Beck gavethe figures of the increases for the eight adjusters who weregetting increases, and the parties discussed the reasons whythe remaining five adjusters did not get wage increases. Greenreserved the right to file charges if there was discrimination.The parties stipulated that the wage increases were put intoeffect on August 25, 1969.Union's article VIII on sick leave was discussed. NeitherBeck nor Shramek was familiar with Respondent's policy soShramek read from Respondent's employee insurance benefitplan which recently had been put into effect.'Article IV-new employees, sections 2 and 3, was discussedbut no agreement was reached on them. Section 2 would haveobligated the Employer to pay the full fee of employees hiredfrom commercial or private employment agencies, and sec-tion 3 would have prohibited the Employer from subcontract-ing out work normally or customarily performed by em-ployees.The Respondent's proposal on filling vacancies with newemployees was agreed to take the place of the Union'sproposal in Article IV, Section 1.They confirmed their previousagreementson acceptingRespondent's recognition clause instead of article I of theUnion's proposal.2I find that the parties "agreed" to these clauses in order to advance thebargaining to another stage Although such "agreements" were only tenta-tive, they would keep the parties from rehashing them until time for finalagreement.'This new employee benefit plan is not and can not be alleged as an unfairlabor practice in the complaint. It issued 3 days after the Union's certifica-tion of April 11, 1969, although its effective date was April 10, 1969. Section10(b) of the Act would bar a complaint based upon any unfair labor practiceoccurring before July 20, 1969, in this case.4.The fourth meeting on August 25, 1969,beganwith afurther discussion of article VIII relating to sick leave. Theparties again discussed sections 2 and 3 of article IV relatingto new employees (the Union had proposed some changes insec.3.),and for the third time agreed to Respondents'proposal for filling vacancies with new employees in place ofthe Union's article IV, section 1. They discussed a counter-proposal made by the Union on management rights and theRespondent's proposal regarding discharges but reached nonew agreements.5.At the fifth meeting on August 28, 1969, the Union gavea counterproposal on Article XII, section 2, concerning dis-charges and made a counterproposal on article XVIII, sec-tion 1, concerning grievance and arbitration, but no newagreements were reached. This meeting lasted some 2% hoursin the afternoon and 2 hours after dinner.6.At the sixth meeting on September 4, 1969, and there-after, Lederer, rather than Beck, was the negotiator for Re-spondent. This meeting lasted about 5% hours with a breakfor dinner. They again discussed article XVIII, grievancemachinery and arbitration. Shramek gave the definition of"disability" as used in the salary continuance program andthey discussed the question of supervisors performing unitwork. No new agreement was reached.7.The seventh meeting was on October 3, 1969. ArticleVI-Holidays,ArticleVII-vacations, and article V-workschedule of the Union's proposal were discussed with noagreement being reached.8.The eighth meeting took place on October 16, 1969.Article V-work schedule was again discussed with no agree-ment. Holidays and vacations were discussed and droppedwith Lederer to determine Respondent's experience in thenumber of days sick leave employees took per year. ArticleXVII-miscellaneous was discussed with some disagreementby Lederer as to whether section 3 thereof had previouslybeen agreed to but the discussion ended with the agreementthat section 3 was tentatively agreed to.' Article IX-compen-sation was discussed. The Union proposed automatic salarystep increases and Respondent argued for merit increases. Noagreement, was reached.9.The ninthmeeting onOctober 17, 1969, began withfurther discussion of article IX-compensation. Blinstonproposed, "isn't it about time the company put something onthe table, let's come to some kind of an agreement with theunion regarding the items we have discussed." Green noted," .. we have had several meetings, and I am not sure whatdirection the negotiations are going ... since Mr. Lederer hascome into the negotiations we haven't reached agreement onanything." According to Green's credited testimony, "Mr.Lederer replied that the company was holding in abeyanceany indication of movement until such time the union hadindicated a willingness to move." Lederer also said, "hedidn't know how long this discussion phase would go on, butitwouldn't go on any longer than it would take for him toconvince us of their thinking." Lederer refused to take anyfinal position on anything at that time because things such aswages, seniority, and discharge. articles were closely relatedto each other and would "lock in an employer." Green sug-gested grouping related matters and try to arrive at an agree-ment but Lederer refused to do this as it would "hamper hischance to persuade us to his thinking." Lederer knew how farRespondent would go on any item but stated he "wasn't ina position to say so at this time." Lederer said that at somepoint in the negotiations, but not then, he would make a°Article XVII-miscellaneous,section 3,is as follows:Sec 3. Regularly scheduled weekend assignments will be on a rotationbasis with each employee being assigned to work a weekend in turn. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDproposal on all the items he thought should be in the contract.Lederer proposed additional discussion on article II-unionsecurity, article III-checkoff of dues, article XI-layoff andrecall, article XV-separability, and article XVI-successors.Green reminded him that article XV had been agreed to onJuly 21, 1969, and, after checking through his notes, Ledererremembered that it had been agreed to.On article XVI-successors, Lederer asked why a successorclause was wanted and Green replied that it was importantbecause of mergers and the rumor of a merger of Respondentand I.T. & T was brought up. No agreement was reached.The meeting ended with no agreement on anything afterthe parties discussed article XI-layoff and recall. As to thatarticle, the Union wanted seniority and Respondent wantedto use merit. This was the last meeting with Reaves on theunion negotiating committee, as he was promoted to super-visor of claims adjusters.10.At the tenth meeting on November 17, 1969, Ledererasked to discuss article XVII-miscellaneous. Green remindedhim that agreement had been reached on section 3 relating toweekend assignments(supra.)and Lederer said he had over-looked it.About 1Y, hours was spent on a counterproposal of Re-spondent to article XVII.Section 7. The Union's original proposal was:Sec. ZAll available work is to be divided equally amongthe regular employees in the territory. Under no circum-stances will any work assignments be made which arediscriminatory or prejudicial.Lederer's counterproposal read as follows:It is the employer's intent to divide as equitably as ispractical [sic] the available work among the regular ad-justers. It is understood and agreed, however, that noalleged deviations from this section will be subject to thegrievance machinery and arbitration.Green rejected it as being merely an unenforceable expressionof intent on the part of the company. After dinner they againdiscussed the section 7 counterproposal but reached no agree-ment.11. The eleventh meeting on the following day, November18, 1969, took place without Green who became ill with theflu on the evening of November 17, 1969.5 At this meetingLederer gave some answers to some questions the Union hadposed earlier in the meetings. He said Respondent was thenpaying eight holidays per man (this was in Respondent'sletter of June 4, 1969), but he didn't know the answers towhat the, length of the waiting period was for collections orthe eligibility date for employees to join in the sick leavepolicy and salary continuation plan. He said he would studythis further and give the answers at some meeting later on.6They discussed holidays and had noted that eight holidayswas the most common number in the B.N.A. report for 1969and Schmit had countered with the information that theUnion had a contract with Blue Cross-Blue Shield for 18 paiddays off-15 of which were paid holidays and 3 were forpersonal leave. They discussed vacations with Schmit, askingifRespondent would consider the common practice of 3weeks' vacation after 3 years' service and asking Lederer'sSThe 12th meeting, originally scheduled for November 19, 1969, wascancelled because Green was still too ill to attend. On December 1, 1969,Green wrote Lederer suggesting meetings on December 15, 16, 18, or 19,1969. Lederer replied that he was unable to meet on those dates but sug-gested December 22, 23, or 28 and 29. Green replied that vacations andholidays precluded Lederer's suggested dates and suggested any days for theweek of January 12, 1970. Upon exchange of letters they agreed to meetagain on January 14, and 15, 1970.6No explanation was offered as to why he was so unprepared on a subjectwhich included in Respondent's letter of June 4, 1969.reaction to a vacation plan patterned after the Governmentemployees' vacation plan. As to the 3-week proposal, Lederersaid he would have to consider the overall economic packageand as to the government employees' plan he was of theopinion that the standards applying to Government em-ployees were different from those in private independents.Shramek agreed to check on the average amount of sick leaveused per year per employee and report on it at the nextmeeting.'At the evening session they discussed article XI, section 5,with Lederer asking why a laid-off employee should be placedon a recall list for 2 years. Schmit's reply was that that wasthe maximum time he would be kept on the list. ArticleII-union security was discussed with no agreement, withLederer maintaining that Respondent did not want to compelan employee to join a union and that in his experience sucha clause tended to make the union complacent. Schmit's con-tention was that union-security would stabilize employmentand reduce friction among employees, and a majority hadvoted for the union.Article III-checkoff of dues was discussed with no agree-ment.Article XV-separability was again discussed, although theparties had reached agreement on it in the second meeting onJuly 21, 1969, and a general discussion was had on layoffs,transfers, and promotions. No agreement was reached.12. The twelfth meeting was held on January 14, 1970. Theparties discussed article II-union security and article III-checkoff of dues with Lederer maintaining that a good agree-ment didn't need these proposals. Green asked if he plannedtomake any counterproposals on them to which Ledererreplied in the negative.At the afternoon discussion, Lederer reported that a roughestimate of the average time taken in sick leave per employeein a year was 5 days. He said he had no records to substantiatethis estimate. The Union had asked for 60 days' sick leave.Lederer presented a counterproposal on article XV-sepa-rability, although Green reminded him that this had beenagreed to on July 21,1969. The agreed-upon article XV andthis counterproposal are as follows:ARTICLE XV-SEPARABILITY[agreed to on July 21, 1969]In the event that any provision of this agreement shallat any time be declared invalid by any court of compe-tent jurisdiction or through government regulations ordecree, such decision shall not invalidate the entireagreement, it being the express intention of the partieshereto that all other provisions not declared invalid shallremain in full force and effect.ARTICLE XV - SEPARABILITY[Counterproposal of Respondent on January14, 1970]In the eventthatany provision of this agreement shallat any time be declared invalid by any court of compe-tent jurisdiction or through government regulations ordecree, such decision shall not invalidate the entireagreement, it being the express intention of the partieshereto that all other provisions not declared invalid shallremain infull forceand effect. Notwithstanding anyother provisions of this agreement, within ten (10) daysafter receiving notice of any such declarationof invalid-ity,either partymay requestthe otherinwriting to'No explanationwas made asto why Respondent was unprepared on thisbasic information. THE HARTFORD FIRE INSURANCE CO.569discuss incorporating something into the agreement insubstitution for the provision declared invalid and theother party hereby agrees to meet and discuss such sub-stitute provision in an effort to reach agreement thereon.They also discussed article XVI-successors, for whichLederer read an article about successorship, but no agree-ment was reached.Discussion went to article I-recognition, and when Greenpointed out that the Union had earlier agreed to the Com-pany's proposal, Lederer replied that the Company was notsure of its original position inasmuch as the Company wasconsidering reorganizing its Kansas City operation, makingthe original proposal obsolete. The Union refused to budgefrom the previous agreement and neither Lederer nor Shra-mek indicated they would stick by the original agreement.Green then requested a review of the negotiations to dateto determine where agreement had been reached. Ledererwanted first to discuss article IX-compensation, some othereconomic demands, and some "odds and ends," but Greenthought, "it was imperative that we stop at this time andrecap our progress to find out exactly what we were in agree-ment on and what we were not in agreement on." Theyadjourned at Green's request to come back the next morningwith their "respective positions in line." Lederer suggestedthat the next day they go into the Respondent's proposal onmanagementrights and the Union's proposal on article IV-new employees. Also he wanted to "rehash" the union'sproposal, item 1, concerning the preamble, article VI-holi-days, article VII-vacations; article VIII-sick leave; articleXIV-nondiscrimination, section 2; article XVII-miscellane-ous, sections 1, 5, and 8; and article XVIII-grievance ma-chinery and arbitration.13. The thirteenth meeting on January 15, 1970, began at10:30 A. M. with Green announcing that his records showedthey had reached agreement on "several items." The first itemthey had agreed to was article XIII-bulletin board. Leaderersaidthat it was the company's intention when they agreed tothis that there would be no more than one bulletin board.Green said that was not his understanding but he agreed thatone board would be sufficient.Article XIV-nondiscrimination, section 1, had been agreedto.Article XIV-nondiscrimination, section 3, was not agreea-ble to Lederer although Green believed the Company hadagreed to it in principle on July 21. Lederer could see no needfor a clause like that in the agreement and asked Green if hewould agree to the Company's proposal on intent and pur-pose.Green told him the intent and purpose clause of theCompany said nothing. And there was no agreement on arti-cle XIV, section 3.Green asked if there was still agreement on article XV-separability and Lederer replied that he would like the Unionto give consideration to his counterproposal.Article XIX-welfare and pension. Green asked if they werestill in agreement on this and Lederer replied, "Yes, if youunderstand that the welfare and pension benefits are subjectto unilateral change." Lederer said this meant changing theplans without negotiating the changes with the Union. Greentold him this was not what they had agreed to on July 21.Green asked if they were stillin agreementwith the com-pany's proposal on recognition. Lederer replied, "yes, pro-vided you are talking about the present Kansas City claimsoffice." Green said they had agreed to the unit in the Boardcertification. Accordingly, they no longer werein agreement.Green asked if they werestill inagreement on article IV,section 1, and Lederer said they were in agreement.Green asked if they were in agreement on article XVII,section 3 (requiring weekendassignmentsto be made on arotation basis). Lederer replied, "yes, we agreed to it but wehave somelanguagewhich is more acceptable to the com-pany." He read. "Regularly scheduled weekendassignmentswill be made on the same basis as the company has practicedin the past." Green found this unacceptable and wanted thelanguagepreviously agreed upon.This covered the items Green believed they had reachedagreement on and he told Lederer that it now appeared that"we were not in agreement on most of them" Green requestedadjournment to talk to the employees and to seek legal adviceand he told Lederer he would contact him later with regardto resuming negotiations. He accused Lederer of drawing outthe negotiations with no intent of reachingan agreement.Lederer denied attempting to drag out the negotiations-hesaid he only wanted a contract satisfactory to both partiesand said he had tried to speed things up but it was thenonavailability of the Union that had slowed things down.Green told Lederer that they had agreed on some six or sevenitems and it now appeared that, "we were not in agreementon at least six of those seven or eightitems."Lederer gavedates of January 21 and 22 and the week of February 2 asbeing dates he was available for further negotiations and themeeting adjourned at 12:30 P. M.On February 9, 1970, Respondent wrote Green aboutanother contemplated salary adjustment to four adjusters towhich Green did not reply and which went into effect (bystipulation of the parties) on February 17, 1970, or a littleafter that date.At the January 15, 1970,meeting,Lederer expressed sur-prise at Green's actions in terminating the negotiations andtestified, "I said that I had contemplated presenting furthercounterproposals, which I had all ready and prepared, at thenext meetingor perhaps at themeetingafter that, that therewere a few things I thought should be clarified, and that I feltthere were a few matters which I would like to change, tochange the union's thinking on before trying to present suchcounterproposals, that I begged the union to change its mindand toresumemeeting in an effort to reach an agreement."The above facts are largely uncontroverted but in caseswhere there was conflicting testimony I have credited Greenor Schmit, as the case may be, basically because of theirdemeanor. Notes had been kept of themeetingsand wereused throughout the trial to refresh recollections of the wit-nesses.The General Counsel has submitted certain proposed cor-rections for the record, which, in the absence of objectionsand to the extent the corrections accord with the notes andindependent recollection of the Trial Examier, are approved.C. Analysis and ConclusionsTrial Examiners for the Board, and the Board itself, haveamassed a great deal of experiencein cases alleging arefusalto bargain in good faith with the representative of the em-ployees. And all recognize that thesecasespresent problemsof great complexity and ordinarily,as isthe presentcase, arenot solvable by pointing to one or twoinstances in bargainingas proving an allegation that one of the parties was not bar-gainingin good faith. In fact, no two cases are alike and nonecan be a determinative precedent for another as good faith"can havemeaning onlyin its application to the particularfacts of a particular case."N.L.R.B. v. American NationalInsurance,343 U.S. 395. It is the total picture shown by theevidence that either supports the complaint or falls short ofthe quantumof affirmative proof required by law. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDThe statute clearly states that neither party to the bargain-ing process need yield its positions on any lawful proposal:Section 8(d) of the Act reads, in pertinent part,"such obligation [to bargain in good faith] does not com-pel either party to agree to a proposal or require themaking of a concession."But lack of good faith in bargaining cannot be toleratedthough done with sophistication and finesse. "Consequently,to sitat a bargaining table or ... to make concessions hereand there, could be the very means by which to conceal apurposeful strategy tomake bargaining futile or fail."N.L.R.B. v. Herman Sausage,275 F.2d 229(C.A.5). The re-quirementon anemployer to bargain with the representativeof the employees is not just to engage in a dialogue but toengagein a dialogue with a sense of understanding and asincere desire to reach anagreementoverwages,hours, andconditions of employment. Man's greed tends to outstrip hisdesire to live with other men but the national policy of theUnited States urges and requires employers to develop thecapacity to deal with the problems of their employees whenthese problems are presented by the representatives and notto develop the capacity to obscure these problems. A constantethicalmotivation is a basic requirement.The law starts with Section 7 of the Act: "Employees shallhave the right ... to bargain collectively through representa-tives of their own choosing." Section 8(d) then specifies"tobargaincollectively is the performance of the mutual obliga-tion of the employer and representative of the employees tomeet at reasonable times and confer in good faith with respectto wages, hours, and 'other conditions of employment." It iswith this caveat ofgood faithas an essentialelement of bar-gainingthat Section 8(a) (5) then makes it illegal for anemployer "to refuse to bargain collectively with the repre-sentative of his employees."In my judgment, the record in this case, in its entirety,requires a finding that the Respondent, as alleged in thecomplaint, refused to bargain in good faith and thereby vi-olated Section 8(a) (5) of the Act. In reaching this conclusion,I have considered each and every aspect of the proposals thatwere exchanged, the timing of the related and pertinentevents, all that was said between the representatives of theparties in the 13 meetings as detailed by the variouswitnesses,the minute items of proposed contract language offered fromtimeto time, and the briefs, arguments, and theories of coun-sel to the parties. Some of the counterproposals, and theresultant disputes, were far more important, and therefore ofgreater meaninghere, than others. Some, though of cumula-tiveweight, were of muchless significance.Decision hererests upon all pertinent matters, both those set out above andthose too minor to warrant mention.The background to thiscase,which may be useful inthrowing light on subsequent developmentsin aneffort tounderstand them, shows a remarkable disparate treatment indealing with the duly elected representative of the claimsadjusters in the Kansas City office, and the promptness withwhich it required these adjusters to act in carrying out thebusiness of adjustingclaims.Respondent demanded promptaction and hard work by its adjusters. I know of no insurancecompany, that would wait 50 days to begin checking out aroutine claim yet Respondent did wait 50 days before sendingthe Union the material it needed to commencebargaining, i.e.a sheet of paperlistingthe names of its 13 adjusters with theirmonth of hire and salary plus several other documents whichperportedly were in existence and only had to be assembled.Also as background, the record shows that at this verysametime of giving the Union the requested material, Re-spondent gave the Union notice of an intent to "resume" itsannual reviewof employee performances and granting salaryincreases on merit plus automatically raising the minimumsalary to $7500 which would raise the salary of 6 of the 13listed employees. Respondent sent copies of this promise ofbenefit to each of the 13 employees with the statement thatthe salary increases would not be granted if the Union wouldraise a charge of discrimination. Thus, instead of bargainingin good faith with the employees' representative over wages,hours, and conditions of employment as required to do, Re-spondent by this tactic of "one-upsmanship" undertook tobypass the Union and give the employees a benefit, weakenthe need for a bargaining representative for _the employeesand be in a position to blame the Union and not grant anyraises should charges of discrimination be filed. The self-serving statement in the letter that "We assure you that if theUnion [apparently talking to the employees at this point be-cause the letter was addressed to the Union in which it askedfor "your" approval] agrees to this proposal our decision ineach case will be based strictly on merit," probably wouldcarry no weight because one of the reasons why employeeswant to bargain collectively is to get down in writing thatwhich previously had come under the heading of "merit."The complaint alleged that: a) since on or about August 18,1969, and continuing to date, Respondent has engaged insurface bargaining with the Union without any real intentionof reaching an agreement with the Union; and b) that on orabout August 25, 1969, and again on or about February 17,1970, Respondent unilaterally increased the wages of certainunit employees without prior bargaining in good faith withrespect thereto with the Union. A finding of the facts in eithera) or b) is then alleged to violate Section 8(a) (1) and (5) ofthe Act in that it would constitute interference with, restraint,and coercion of employees in the exercise of their rights guar-anteed in Section 7 of the Act, and would constitute a refusalto bargain in good faith with the representative of the' em-ployees.At the first two meetings the parties exchanged proposalsand at the second meeting on July 21, 1969, they reachedagreement on some of the proposals. It is well to list themagain here because of subsequent actions of Respondent. TheUnion agreed to Respondent's recognition clause and theRespondent agreed to the following proposals made by theUnion: article XIII relating to bulletin boards; article XIV,section 1, in which Respondent agreed not to discriminateagainst an employee because of his activity as a member ofthe Union; article XV on separability of invalid clauses; arti-cle XVII, section 3, on rotating weekend assignments of ad-justers; and article XIX in which Respondent agreed to con-tinue existing welfare and pension plans.At the third meeting on August 18, 1969, and thereafter,reads the complaint, Respondent began to show it had nointention of reaching a contract and unilaterally raised cer-tain wages. As to the unilateral wage raises, the record showsthat this third meeting began with Beck stating that Respond-ent was going ahead with the wage review program. In thelight of the realities of the organizational activities amongworkmen, the Union representatives had no''choice but not towant these raises withheld from the employees. The amounthad been fixed independently of any desires of the employeeson the subject; the time for the raises had been set and an-nounced to all. There was really no alternative to going for-ward with the increases in the absence of facts showing dis-crimination. If the Union agents had said, "hold the raiseswhile we tell management what the employees think theamounts should be," they, the chosen spokesmen of the em-ployees, would have been looked upon by their principals ascausing them an immediate salary hurt. If, on the other hand,they said, "go ahead with the raises as planned," they wouldseem to be, as Respondent now argues, in the position of THE HARTFORD FIRE INSURANCE CO.571having bargained the matter to the employees' satisfaction.Such a Hobson's choice is not good-faith bargaining as con-ceived by the statute. In fact, this amounts to no real bargain-ing on a subject which normally goes to the heart of condi-tions of employment. By this patent device of preempting theentire matter of basic economics, the Respondent effectivelyeliminated from any possible consideration the collectiveview of its employees. This is what is meant by refusing tobargain, or refusing in "good faith" to deal with the bargain-ing agent properly selected by the majority of its employees.The Respondent effectively denied the Union the opportunityto function in accordance with the policy of the Act. Accord-ingly, I find that when the Respondent put these wage raisesin effect on August 25, 1969, it refused to bargain in goodfaith within the meaning of Section 8(a)(5) and (1) of the Act.Also by its action in notifying the employees of this unilateralaction it interfered with, restrained, and coerced the em-ployees in their Section 7 rights in violation of Section 8(a)(1)of the Act.N.L.R.B. v. Katz,369 U.S. 736;General Electric,163NLRB 198. The second instance of unilateral actionwhich took place on or about February 17, 1970, suffers fromthe same disease and it too violates Section 8(a)(1) and (5) ofthe Act for the same reason. It must be remembered in thisrespect that the remedy for a refusal to bargain in good faithdoesnottake away any raises put in effect so that employerswho do raise the wages of their employees, while unfair laborpractices are pending, subject themselves only to a cease-and-desist order which, in this case, is the same as the order willbe for the unilateral raise in August 1969.D. The Surface Bargaining Allegation of the ComplaintAfter exchanging proposals, the parties, with Green andBeck leading their respective groups, reached agreement on6 or 7 items during the second negotiation session and anadditional item during their third session. However, from thispoint on during the next 10 sessions, there was no furtheragreement reached, even though the Union made severalcounterproposals in an attempt to get closer to the Respond-ent's position. Lederer admitted that he engaged in articlereading, story telling and philosophical discussions on severalof the articles in order to convert the Union to the Company'sposition but made no serious effort to reach an agreementwith the Union. Time and again Lederer would seek to rehashparts of the contract that had been agreed upon. At the ninthmeeting, Green stated that he didn't know what direction thenegotiations were going and that the parties had not reachedagreement on anything since Lederer came into the negotia-tions.Green then said that the Union needed to know howlong the discussion phase was going to go on so that he couldhave a meeting of the minds on what was going into thecontract and asked Lederer to "get something on the table."Lederer replied that he was not in any position to take a finalposition on anything at that time. Finally, at the thirteenthmeeting onJanuary 15, 1970, Greenlearnedthat Ledereronly agreed to two of the eight items previously agreed toduring the second and third bargainingsessions.The rejection, at the thirteenthmeeting, ofthe party'sagreement to article XIV-discrimination, section 3, or theinsistence by Respondent to put this thought in the intent andpurpose part of the agreement rather than in the body of theagreement is so shallow and petty as to be frivolous and hencean inference can be raised that it was put forth with no realpurpose of entering into an agreement but only to stall andfrustrate and obscure an agreement.It further tends to prove that Respondent never intendedto reachan agreementwhen it rejected, at the thirteenthmeeting, the previous agreement on article XIX-welare andpension, the recognition clause, and article XVII, section 3,requiring rotation of weekend assignments.Respondent then,and for the first time after all these sessions, demanded intheir stead that Respondent have the broad freedom to actunilaterally to change the welfare and pension benefits whenit chose to do so and to what extent it deemed feasible, tochange the Board unit by changing its local operations, andto continue to operate the weekend assignments as it haddone in the past. This substitute denies an amicable anddefinite method for final resolution of the predictable andrecurring disputes in the administration of the contract anddemands the surrender of the employees' statutory right toact in concert. It persuasively indicates a pervasive intent todeny the employees the right to an effective collective voicein their economic destinies. It appears to me that what Re-spondent really sought, behind the formal facade of the col-lective bargaining process, was the right to continue to oper-ate its business quite as though a majority of the employeeshad not chosen to be represented by an exclusive bargainingagent. It will not suffice as a defense that the Respondent wasready and willing to sign a contract which in its preamblegave lip service to statutory recognition of the Union as cer-tified by the Board. Collective bargaining is not simply anoccasion for purely formal meetings between managementand labor, while eachmaintainsan attitude of `take it or leaveit';itpresupposes a desire to reach ultimate agreements."N.L.R.B. v. Insurance Agents' International Union,361 U.S. 477. And "ultimate agreement" here means an hon-estly negotiated arrangement, not an imposed fiat as to whatconditions of employment shall be.The same reasoning applies to Respondent's counter-proposal, at the tenth meeting, of article XVII, section 7,which not only took out of the contract the equal division ofwork (putting it ratheras an"intent and purpose") butremoved this vital concern from the grievance procedure.At the thirteenth meeting, when Green indicated he be-lieved Respondent was not bargaining in good faith, Lederersaid that he had all ready and prepared some counterpropos-als which he was contemplating presenting at the next meet-ing or the meeting thereafter. His reason for not presentingthem earlier was that he wanted to change the "Union'sthinking" first. I find that this is not bargaining collectivelyunder the Act. These bargaining meetings are not for debat-ing or getting the "Union" to change its thinking. There is nodifference between what the employees want and what theUnion wants. The Union is the agent of the employees andgets for his principal as much as possible in the give and takeof bargaining collectively. If Lederer had some constructivecounterproposals it would seem he should make them, con-sidering that 8 months had elapsed since the Union was cer-tified and had asked for the bargaining information it felt itneeded. This deliberate withholding of counterproposals (as-suming they were designed to bridge nonagreement) under allthese circumstances tends to show an effort to draw out thebargaining.As for the counterproposals of Respondent it is well to seeif they are really of substance or, if not, then to add this factto the mounting evidence that Respondent was only drawingout the bargaining. At,the twelfth meeting on January 14,1970,Respondent made a counterproposal to article XV-separability(supra.).All that this amounted to was to providethat either party, within 10 days, could request bargaining tosubstitute language for that declared invalid by a court andthe other party had to meet and discuss this in an effort toreachagreementthereon. On its face, and to someone whoknew little or nothing about the contract the Union hadproposed, it looks like the Respondent is reallyplugging anapparent gap and is interested in providing new bargaining ifnecessary. But this is poppycock! It is only a self-serving 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDstatement having little or no value (other than to waste time)in the contract, because few contracts have ever been foundto have illegalclausesin them, particularly contracts of thenature involved here. Using insurance language, the risk ofany of theclausesproposed by the Union in this case everbeing held illegal by a court would somewhat approximatethe risk of forecasting a blizzard in Kansas City, Missouri, inthe middle of August. Wasting time discussing such risksadds to the evidence on which mference can be made that theRespondent was not bargaining in good faith but was drag-ging out the negotiations with no real effort to reach agree-ment.IV THE REMEDYHaving found that the Respondent engaged in an unlawfulrefusal to bargain with the Union in good faith, I shall recom-mend that it be ordered to do so upon request and to ceaseand desist from such unfair labor practices in the future. Ishall construe the initial year of certification as beginning onthe date Respondent commences to bargain in good faith withthe Union as the recognized bargaining representative in theappropriateunit.See:Mar-Jac Poultry Company, Inc., 136NLRB 785;Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of theRespondentset forthin Section III,above occurring in connection with the operations of Re-spondent described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.TheRespondent is an employer within the meaning ofSection 2(2) of the Act, andis engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningof Section2(5) of the Act.3.All fieldclaims adjusters at the KansasCity,Missouri,office of Respondent,excluding office clerical employees,guards, and supervisors as defined in theAct, and all otheremployees,constitute a unit appropriatefor the purposes ofcollective bargaining within the meaningof Section 9(b) ofthe Act.4.Office&Professional Employees International Union,Local 320, AFL-CIO, was on April 11,1969, and at all timesthereafter has been,the exclusive collective-bargaining repre-sentative of Respondent's employees in the appropriate unit,within the meaning of Section9(a) of the Act.5. By refusing to bargain withthe above-named labor orga-nization in good faith the Respondent has engaged in and isengaging in unfairlaborpractices within the meaning of Sec-tion 8(a) (5) and(1) of the act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe Hartford Fire Insurance Company, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withOffice & Professional Employees International Union, Local320,AFL-CIO, as the exclusive representative of all em-ployees in the bargaining unit.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist any labor organi-zation, to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Upon request bargain collectively with the Union as theexclusive bargaining representative of all employees in theappropriate unit described above, with repsect to rates of pay,wages, hours of employment, and other terms and conditionsof employment, and if an understanding is reached embodysuch understanding in a signed agreement. The initial year ofcertification begins on the date Respondent commences tobargain in good faith with the Union as the recognized bar-gaining representative in the appropriate unit.(b) Post at its place of business in KansasCity,Missouri,copies of the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Director forRegion 17, shall, after being signed by the Respondent's rep-resentative, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps it has takento comply herewith.108In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations,and recommended Order herem shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."'° In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this order, what steps Respondent has takento comply herewith.